Citation Nr: 1515844	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for a bilateral hearing loss disability.

7.  Entitlement to a rating in excess of 60 percent for asthma.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to September 1976.

These matters come before the Board of Veterans' Appeals (the Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for a nervous condition has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The record reflects that after the Statement of the Case (SOC) the Veteran submitted additional relevant evidence to the Board.  No Supplemental SOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2014).

The issues of service connection for a right knee disability and a bilateral hearing loss disability, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The May 1977 rating decision that denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was not appealed, nor was new and material evidence received during the appeal period.

2.  The evidence received since the May 1977 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.

3.  The Veteran's current depression has not been shown to be etiologically related to a disease, injury, or event in service.

4.  The Veteran's current degenerative disc disease of the back has not been shown to be etiologically related to a disease, injury, or event in service.

5.  A left knee disability has not been shown to exist at any time during the pendency of the appeal.

6.  The Veteran's current obstructive sleep apnea has not been shown to be etiologically related to a disease, injury, or event in service.

7.  For the entire period on appeal, the Veteran's asthma has manifested by subjective complaints of asthma exacerbations 3 to 4 times per month, and objective measurements of forced expiratory volume in one second (FEV-1) of no less than 87 percent and FEV-1 / forced vital capacity (FVC) of no less than 102 percent FVC (post bronchodilator) of 87, FEV-1 (post bronchodilator) of 88, FEV-1 / FVC of 105, use of chronic low dose corticosteroids, as well as intermittent inhalational bronchodilator therapy and inhalational anti-inflammatory medication.

8.  The evidence does not show that the Veteran's asthma manifests in FEV-1 measurements of less than 40 percent of predicted value, or FEV-1 / FVC of less than 40 percent; or more than one attack per week with episodes of respiratory failure; or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.


CONCLUSIONS OF LAW

1.  The May 1977 rating decision that denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 4005 (c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153(1973).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for establishing entitlement to service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2014).

4.  The criteria for establishing entitlement to service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for establishing entitlement to service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2014).

6.  The criteria for establishing entitlement to service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

7.  The criteria for an evaluation in excess of 60 percent for asthma have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.41, 4.96, 4.97, Diagnostic Code 6602 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A letter from VA dated in April 2012 notified the Veteran of how to substantiate service connection and increased rating claims.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  The letter also provided general notice regarding the evidence and information necessary to reopen a claim (i.e., describes what is meant by new and material evidence).

The Board notes that a letter dated in September 2011 from the a private physician Dr. N. O. V. appeared to raise the theory of entitlement to service connection on a secondary basis with respect to the claims for an acquired psychiatric disorder, sleep apnea, and the right knee disability.  Successfully establishing service connection on a secondary basis requires a service-connected disability.  See 38 C.F.R. § 3.310 (2014).  VA did not provide the Veteran notice of how to establish a claim under a theory of secondary service connection.  However, the September 2011 letter only suggests that the Veteran's psychiatric, sleep apnea, and knee disorders may be secondary to his back disability, which is denied below.  The Veteran would in no way benefit from being provided notice of how to establish a claim on a secondary basis as the underlying disability is not service-connected, and he is therefore not prejudiced by the absence of such notice.  Therefore, the duty to notify is satisfied.  See Wilson v. Mansfield, 506 F.3d 1055, 1060 (Fed. Cir. 2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009); see also, VAOPGCPREC 6-2014 (Nov. 21, 2014).

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Here, the Veteran's service treatment records, private treatment record, and VA medical records are in the claims file.  The Board notes that it is remanding the Veteran's right knee claim to obtain records pertaining to a reported surgery he underwent.  There is no indication that the records being sought would have a bearing on the claims the Board is adjudicating below, thereby making a remand of the claims unnecessary.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran a VA asthma examination in April 2012.  The examination report is thorough and supported by the other evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the asthma on the Veteran's daily living.  It is, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was also provided a VA psychiatric examination in May 2013.  As will be discussed in greater detail below, the examiner reviewed the Veteran's past medical history, considered his present complaints, examined the Veteran, and provided an opinion supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that the examination report is adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr, 21 Vet. App. at 312.

The Board observes that the Veteran has not been afforded VA examinations to assess the nature and etiology of his claimed back, left knee, and sleep apnea disabilities.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, a medical examination or opinion addressing Veteran's claimed back, left knee, and sleep apnea disabilities is unnecessary.  As discussed in more detail below, the evidence of record is against a finding that the Veteran has a current left knee disability, or experienced an event, injury, or disease during service pertaining to his back, left knee, or sleep apnea.  The act of filing a claim and simply stating the condition is related to service is not enough to trigger the duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, as there is no credible evidence that the Veteran experienced an in-service "event, injury or disease" as required by McLendon element (2) to support his back, left knee and sleep apnea claims, a remand to afford the Veteran examinations for those claims is not necessary.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran declined the opportunity to present testimony before a Veterans' Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claims.

Petition to Reopen

In a May 1977 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a nervous condition.  The claim was denied on the grounds that there was no showing of a present nervous condition or one during service.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 4005 (c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153(1973).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2014).

The Veteran filed a petition to reopen his claim in September 2011.  An April 2012 rating decision denied the Veteran's petition on the grounds that no new and material evidence had been submitted.  In the June 2013 Statement of the Case (SOC), the AOJ presented contradictory statements.  It first stated that the Veteran's petition to reopen was denied, as new and material evidence had not been submitted.  However, it also stated that the Veteran's May 2013 VA psychiatric examination report was "new material (sic) for the issue of depression because it showed a diagnosis."  The language concerning the May 2013 examination report indicated that the legal standard for new and material evidence was met.  Moreover, the SOC concluded with the statement that the decision to deny the Veteran's claim was based on a De Novo Review of the evidence contained in the claims folder without deference to the prior determination under the authority of 38 C.F.R. § 3.2600 (2014).  Thus, the Board concludes that the AOJ reopened and readjudicated the Veteran's claim in the June 2013 SOC.

Nevertheless, the Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the May 1977 denial, the evidence of record consisted of the claims file, service treatment records, VA medical records, and a March 1977 VA examination report.  The claim was denied on the grounds that there was no showing of a diagnosis of the claimed condition or, evidence of the claimed condition during service.

Since May 1977, the Veteran submitted a private medical opinion dated in September 2011 indicating that his depression symptoms were likely the result of his back disability.  Additionally, the Veteran was afforded a VA psychiatric examination in May 2013.

This evidence is new, as it was received by VA after the issuance of the May 1977 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses elements found lacking in the prior rating decision, specifically as to current diagnoses of the Veteran's claimed disability.

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for a nervous condition is warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2014).  To that extent only, the claim is granted.

Service Connection Claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Acquired Psychiatric Disorder

The Veteran has current a current diagnosis of depression.  Accordingly, the first Hickson element is met.  

As to an in-service event, injury, or disease, the Veteran's service treatment records are silent for complaints or treatment for psychiatric problems.  On his September 1976 report of medical history the Veteran denied nervous trouble or excessive worry.  According to a September 1977 enlistment report of medical history for the Air National Guard, the Veteran noted he had a history of a nervous trouble.  However, this report of medical history is after the period of service.  Further, a VA examination report dated in March 1977 contained a psychiatric evaluation of the Veteran.  The report stated that the Veteran was alert, well-oriented in all spheres, and showed no history or symptoms of a mental disorder.  Thus, there is no evidence of an in-service event, injury, or disease, and the claim fails on this basis.

Nevertheless, for the sake of completeness, the Board will address the third Hickson element.  According to the May 2013 VA examiner, the Veteran's depression was less likely than not related to service.  The examiner reasoned that the Veteran first sought psychiatric care in 2007, more than 30 years after his military discharge.  Also of record is Dr. N. O. V.'s September 2011 letter, which suggested that the Veteran's psychiatric symptoms were related to his back disability.  However, the Veteran is not service-connected for his back disability, and therefore entitlement to service connection is not warranted on a secondary basis.  

Thus, the third Hickson element is not met.  Therefore, service connection for an acquired psychiatric disorder is not warranted.

Back Disability

The Veteran has a current diagnosis of degenerative disc disease of the spine, satisfying the first Hickson element.

However, the Veteran's service treatment records show no indication of an injury, event, or disease relating to the Veteran's back.  The Veteran's September 1976 separation examination showed that his spine was clinically normal, and the Veteran denied back pain and bone and joint deformities on his contemporaneous report of medical history.  The Board notes that the September 2011 letter from Dr. N. O. V. indicated the Veteran injured his back during service as a result of his duties involving continuous standing and walking with equipment on his back.  However, it is unclear from the letter on what information Dr. N. O. V. based this assertion, as nowhere in the record has the Veteran indicated he injured his back in service.  

Although the record contains no statements from the Veteran as to the circumstances of his reported in-service back injury, affording him the benefit of the doubt, the Board will assume that Dr. N. O. V.'s letter was based on the Veteran's reports.  Still, the Board finds those reports to be outweighed by other evidence of record.  The Veteran's service treatment records showed no evidence of any back complaints or treatment; indeed, on his September 1976 report of medical history he stated that his health was good and he denied back pain.  Additionally, a March 1977 VA examination report noted that the Veteran had no abnormal musculoskeletal findings.  Moreover, when the Veteran first filed a claim for VA disability benefits in in January 1977, he did not report any back injury.  

Together these reports undermine the credibility of the Veteran's post-service statements regarding a back injury during service.  Although the Veteran as a lay person is competent to describe symptoms such as back pain, the record does not indicate that he did so during service.  His reported statements that formed the basis of Dr. N. O. V.'s letter are contradicted by the Veteran's in-service statements that he had no back pain and that his health was good at separation.  

Thus, the Board finds that the Veteran's present day reports of a back injury in service to be less credible and therefore less probative than the contemporaneous records showing no such injury.  See Curry, 7 Vet. App. at 68 (holding that contemporaneous records are more probative than history as reported by a Veteran).  Accordingly, the second Hickson element is not met, and the claim fails on that basis.

Left Knee Claim

The record does not show the Veteran has a currently diagnosed left knee disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, because there is no evidence of a diagnosed left knee disability, the Board finds that service connection for a left knee disability is not warranted.

Obstructive Sleep Apnea

The Veteran has a current diagnosis of sleep apnea.  Accordingly, the first Hickson element is met.  See June 2010 Sleep Study Procedure Note.

However, the Veteran's service treatment records are silent for any in-service event, injury, or disease relating to sleep apnea.  Moreover, the first evidence of the Veteran's diagnosis of sleep apnea is the June 2010 sleep study.  Thus, the second Hickson element is not met, and the claim fails on that basis.

For the sake of completeness, the Board again notes Dr. N. O. V.'s letter, which suggested that the Veteran's sleep apnea was tangentially related to his back disability.  As the Veteran is not service-connected for his back disability, entitlement to service connection is not warranted on a secondary basis.



Increased Rating Claim

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2014), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (the Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In pertinent part, bronchial asthma is evaluated under the following rating criteria:

FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications (100 percent);

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids (60 percent);

38 C.F.R. § 4.97, Diagnostic Code 6602 (2014).

Post-bronchodilator studies are required when PFT is conducted for disability evaluation purposes, except when the results of pre-bronchodilator PFT are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96 (2014).  When evaluating a restrictive lung disability based on PFT, VA is to use the post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5) (2014).  In those cases, VA is to use the pre-bronchodilator values for rating purposes.  Id.  If the FEV-1 and FVC values are both greater than 100 percent, then VA may not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d)(7) (2014).

Crucially, Diagnostic Code 6602 distinguishes between "inhalational" therapy and "systemic" therapy.  Specifically, if no more than "inhalational" therapy is required, a 10 or 30 percent disability rating is assigned.  If treatment requires "systemic" corticosteroid therapy, higher ratings are assigned depending on frequency of use.

By its own language, Diagnostic Code 6602 indicates that asthma treated by inhalational therapy alone is rated differently than those requiring non-inhalational, systemic therapy.  See LaPointe v. Nicholson, 21 Vet. App. 411, 2006 WL 2797153 (Vet. App. 2006) (noting "DC 6602 clearly makes a distinction between the intermittent or daily use of systemic corticosteroids and the intermittent or daily use of inhaled corticosteroids.").  Indeed, in LaPointe, the Court affirmed the Board's previous finding that Diagnostic Code 6602 "requires, among other things, the systemic use of oral or parenteral, not inhaled, corticosteroids to qualify for a rating higher than 30[%]."  See id.  The Board acknowledges that LaPointe is a non-precedential decision, but notes that a non-presidential decision may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.12, 4.41 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Board notes the record contains PFT results from December 2011.  These results were pre-bronchodilator only.  No explanation was given for only documenting or performing pre-bronchodilator results.  PFT results showed FVC of 89, FEV-1 of 88, and FEV-1 / FVC of 102.  

The Veteran was afforded a VA examination in April 2012.  The examiner noted the Veteran's diagnosis of asthma.  The Veteran reported he continuously used medication to keep his asthma symptoms under control.  He denied any hospitalizations or emergency room visits for his asthma.  He said he had asthma exacerbations 3 to 4 times per month.  The examiner noted that the Veteran's asthma required chronic low dose (maintenance) of corticosteroids, as well as intermittent inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  The examiner noted that the Veteran's respiratory condition did not require the use of oral bronchodilators, antibiotics, or outpatient oxygen therapy.  

PFT results showed FVC (post bronchodilator) of 87, FEV-1 (post bronchodilator) of 88, and FEV-1 / FVC of 105.  The examiner advised that the FEV-1 results most accurately reflected the Veteran's level of disability.  The examiner also reported that the Veteran's asthma did not affect his ability to work.

Based on the evidence of record, the Board finds that the Veteran's asthma warrants a rating no higher than 60 percent for the entire period on appeal.  In this regard, the Board notes that the Veteran's PFT results are nominal, and therefore the relevant inquiry is the therapy required to treat his asthma.  VA medical records show the Veteran is prescribed Formoterol Fumarate, one capsule by inhalation every 12 hours, and Albuterol, 2 puffs 4 times per day.  The April 2012 VA examination report noted the Veteran also required chronic low dose (maintenance) corticosteroids, taken orally or parenterally, but did not specify the prescribed medications.  The chronic low dose corticosteroid treatment satisfies the criteria for a 60 percent rating.

At no time during the period on appeal has the Veteran been shown to have FEV-1 less than 40 percent predicted; or FEV-1/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure; or daily use of systemic high dose corticosteroids or immunosuppressive medications.  Absent a finding of any of the above requirements, a rating of 100 percent is not warranted.  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not suggest an exceptional disability picture for which the available schedular evaluation for the service-connected disability may be inadequate.  

The Veteran's asthma disability is manifested by FVC (post bronchodilator) of 87, FEV-1 (post bronchodilator) of 88, and FEV-1 / FVC of 105, use of chronic low dose corticosteroids, as well as intermittent inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  These findings are contemplated by the assigned rating.

Moreover, as to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  Specifically, the Veteran denied hospitalizations for his asthma, nor is there evidence indicating the Veteran missed work due to his asthma.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular rating for his asthma disability to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is warranted.

Service connection for an acquired psychiatric disorder is denied.

Service connection for a back disability is denied.

Service connection for a left knee disability is denied.

Service connection for obstructive sleep apnea is denied.

Entitlement to an evaluation in excess of 60 percent for asthma is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

The September 2011 letter from Dr. N. O. V. indicated the Veteran underwent a right knee arthroscopy due to meniscal problems, but records relating to this procedure are not in the claims file.  As these records may be relevant to the Veteran's right knee claim, an attempt must be made to obtain them.  

With respect to the Veteran's hearing loss claim, the Board notes that VA obtained an opinion in April 2012 addressing whether the Veteran's hearing loss was related to service.  In support of the negative nexus opinion, the examiner stated that the Veteran's hearing on his separation examination report dated in September 1977 was within normal limits.  However, the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner's sole reliance on the absence of hearing loss in service renders the opinion inadequate.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, an addendum opinion is required.

As the service connection claims are being remanded, the outcome of which could determine whether the Veteran meets the criteria for TDIU benefits, the Board finds that the claim for TDIU is inextricably intertwined with the service connection claims and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide the name and address of any VA or non-VA healthcare provider who treated him for his right knee or hearing loss disabilities.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present relating to the Veteran's right knee and hearing loss disabilities.

3.  Thereafter, return the case to the April 2012 examiner or a suitable substitute for an addendum opinion.  If the clinician determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The written report must reflect that the electronic record was reviewed.  Based on the review of the Veteran's electronic record, the examiner is asked to provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss disability is related to active service.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The rationale for any opinion expressed must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


